                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES R. KAMMEYER, JR.,                            )
                                                    )
                         Plaintiff,                 )
                                                    )
 vs.                                                )       Case No. 19-cv-00454-JPG
                                                    )
 WILLIAM TRUE,                                      )
 D. STICKELS,                                       )
 DANIEL HUGGINS, and                                )
 UNITED STATES OF AMERICA,                          )
                                                    )
                         Defendants.                )



                              MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff James Kammeyer, an inmate with the Federal Bureau of Prisons (“BOP”) who is

currently incarcerated at the United States Penitentiary located in Marion, Illinois (“USP Marion”),

initiated his law suit by filing a Complaint (Doc. 1), which has not yet finished preliminary review

under 28 U.S.C. § 1915A. Now before the Court is a document Plaintiff filed on May 28, 2019,

titled “Notice of Intent” (Doc. 11, pp. 1-4), which also includes witness statements (Doc. 11, pp.

5-10) and numerous letters that Plaintiff has submitted to attorneys in an effort to recruit counsel

(Doc. 11, pp. 11-23).

       In the "Notice of Intent," Plaintiff indicates that he wants to provide the Court with

additional facts relevant to his case including, but not limited to, information pertaining to: (1) his

intent to add a co-lead Plaintiff, who was recently assaulted and lost an eye during the assault; (2)

his attempts and his intended co-lead Plaintiff's attempts to obtain counsel; and (3) prison officials



                                                        1
allegedly tampering with witnesses. The witness statements also attempt to relay additional

information regarding Plaintiff's claims.

       The Notice of Intent and witness statements are an improper attempt to supplement

Plaintiff's Complaint. The Court does not accept piecemeal amendments to a complaint. If

Plaintiff intends to amend his Complaint with additional claims, parties, and/or allegations he must

submit a proposed amended complaint that complies with Federal Rule of Civil Procedure 15 and

Local Rule 15.1. The amended complaint must include all claims against all defendants. The

amended complaint must stand on its own without reference to any other document, such as a

"supplement." Plaintiff is further advised that an amended complaint supersedes the original

pleading, rendering the original void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d

632, 638 n.1 (7th Cir. 2004).

       Accordingly, the Notice of Intent (Doc. 11, pp. 1-4) and witness statements (Doc. 11, pp.

5-10) are STRICKEN. The Court, however, will allow Plaintiff to supplement his request to

appoint counsel, which is contained in his Motion for Class Certification, with the letters he has

submitted to various attorneys in an effort to recruit counsel on his own (Doc. 11, pp. 11-23).

       Consistent with this Order, the Court DIRECTS the Clerk of Court to STRIKE Doc. 11,

as it is currently filed. The Clerk of Court is further DIRECTED to refile Plaintiff's letters to

attorneys (Doc. 11, pp. 11-23) as a supplement to his Motion for Class Certification (Doc. 3),

which includes Plaintiff's request for recruitment of counsel.

       IT IS SO ORDERED.

       DATED: June 3, 2019

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     Unites States District Judge
                                                     2
